Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to Applicant’s responses filed on November 24, 2021 have been considered but are deemed moot in view of new ground of rejections below.

Claims 21, 29 and 35 are amended.   Claims 21-40 are pending. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieira et al (U.S. Pub. No. 2015/0019365).

With respect to claims 21, 29 and 35, VIEIRA et al teaches 
providing, for display at a mobile device, a user interface (UI) with integrated voice communication, the UI configurable to receive data entries from a user and track tasks for the user to accomplish ([0038] data input mechanisms, such as voice recognition, may be utilized in the device 200); 
obtaining, from the mobile device, a question or a command through a session, the question or the command comprising an identification of a specific record in a database and a request to view details of the specific record ([0018] FIG. 4 user mobile device bid request display screen that is displayed after the end user launches the mobile app to the service provider platform);
 	processing the question or the command, the processing comprising using machine learning and parsing one or more linguistic constructs of the question or the command ([0076] machine-learning predictive algorithms, [0040] voice communication, 
acting on the question or the command by at least retrieving information associated with the question or the command ([0022] FIG. 8 end user mobile device active display screen that illustrates a default list of recently-updated deals); 
interacting with the mobile device through the session, the interacting comprising providing a response to the question or the command, the response comprising the details of the specific record ([0022] FIG. 8 end user mobile device active   display screen that illustrates a default list of recently-updated deals); 
obtaining, from the mobile device, a request to perform an action in relation to the specific record, the requested action comprising adding a product or updating a price to a lead or an opportunity stored as a sales record in the database ([0009] platform continuously updates the mobile device user's display, thereby providing the mobile device user a list of one or more active "results" generated.  Each active bid in a set of 
active bids displayed to the end user identifies at least one of the providers, together with a price within the range of prices originally offered by that provider (and as specified in that provider's second data set); and 
performing the requested action in relation to the specific record ([0024] FIG. 10 illustrates an end user mobile device buy confirmation display screen by which the end 

With respect to claim 22, VIEIRA et al teaches to communicate with the mobile device, at least in part, by text messaging in the form of short messaging service ([0040] voice communication, a given mobile device can communicate with another such device via many different types of message transfer techniques, including SMS (short message service)).

With respect to claims 23, 30 and 36, VIEIRA et al teaches job title, affinity, buying role, phone number, or notes on the contact ([0022] FIG. 8 end user mobile device active display screen that illustrates a default list of recently-updated deals).

With respect to claims 24, 31 and 37, VIEIRA et al teaches add a note on a contact, view details of an account, view details of an opportunity, view details of a case, or view details of a lead ([0024] FIG. 10 illustrates an end user mobile device buy confirmation display screen).

With respect to claims 25, 32 and 38, VIEIRA et al teaches identification of new leads assigned to the specific record ([0025] FIG. 11 illustrates a representative display 

With respect to claim 26, VIEIRA et al teaches identifying the command as a voice command ([0038] data input mechanisms, such as voice recognition, may be utilized in the device 200).

With respect to claims 27, 33 and 39, VIEIRA et al teaches analyzing enterprise-specific and domain-specific vocabulary ([0051] transaction may be of any type, such as sending a notification to the mobile device (e.g., via a text message).

With respect to claims 28, 34 and 40, VIEIRA et al teaches processing complex queries and deriving intelligence from one or more enterprise applications associated with a customer relationship management (CRM) system ([0032] customer deploys applications that may be created using provider tools onto the cloud infrastructure).



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to post whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The present application is being examined under the pre-AIA  first to invent provisions. 




/ISAAC M WOO/           Primary Examiner, Art Unit 2163